Citation Nr: 1039054	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  09-20 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of death. 

2.  Entitlement to nonservice-connected death pension benefits. 

3.  Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The deceased had recognized guerrilla and combination service 
from February 1943 to March 1946.  He died in September 1990.  
The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision by the Department of Veterans 
Affairs (VA), Regional Office (RO) in Manila, the Republic of the 
Philippines.  The Board notes that in a previous August 2007 
decision, the RO denied the appellant's claim for the 
aforementioned issues listed on the title page because the 
evidence does not show the Veteran has the required military 
service to be eligible for VA benefits.  However, subsequent to 
the August 2007 decision, existing service department records 
that were not previously associated with the appellant's claim 
were associated with the record, and thus under 38 C.F.R. 
§ 3.156(c) (2010) VA will reconsider the claim.  

The appellant requested a hearing before the Board in Washington, 
DC and was scheduled for an August 2010 hearing; however, she 
failed to appear for the August 2010 hearing.  Accordingly, the 
hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) .  38 U.S.C.A. § 7107(a)(2) 
(West 2002).




FINDINGS OF FACT

1.  According to the death certificate, the Veteran died in 
September 1990; the immediate cause of death was nephritis.  

2.  The Veteran did not have any service-connected disabilities 
at the time of his death.

3.  The competent evidence does not demonstrate that the 
Veteran's nephritis was causally related to active service.

4.  The deceased's Philippine service does not qualify as 
requisite service to provide eligibility to the appellant VA 
nonservice-connected death pension benefits.

5.  The appellant filed a claim for accrued benefits more than 
one year after the Veteran's death.  

6.  At the time of the Veteran's death in September 1990, the 
Veteran had no pending claims.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.159, 3.312 (2010).

2.  Basic eligibility for VA nonservice-connected death benefits 
is not established.  38 U.S.C.A. §§ 101(2), 107(a), 1310, 1521, 
5103A, 5107 (West 2002); 38 C.F.R. §§  3.1, 3.40, 3.41, 3.203 
(2010).

3.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As a preliminary matter, the Board finds that no further action 
is necessary to comply with VA's duties to notify and assist the 
appellant for the issues of entitlement to nonservice-connected 
death pension benefits and entitlement to accrued benefits.  
Those duties are not applicable to matters in which the law, and 
not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. 
App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In the context of a claim for DIC benefits, § 5103(a) notice must 
include (1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  However, while there are particularized notice 
obligations with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a § 
5103(a)-compliant notice. 

Substantially compliant notice was sent in December 2007and June 
2009 letters and the claim was readjudicated in a October 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the appellant, as the Board has 
obtained multiple statements from the appellant, obtained 
affidavits, obtained the Veteran's death certificate, and 
assisted the appellant in obtaining evidence.  The Board finds 
that there is no duty to obtain a medical opinion because there 
is no competent evidence of record indicating that the cause of 
the Veteran's death may be associated with his active service.  
Indeed, in view of the absence of a related disorder during 
service and the 44 year gap between the Veteran's death and 
active duty, relating the Veteran's death to his service would be 
entirely speculative.  Therefore, there is no duty to provide a 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Based on the foregoing, all known and available records relevant 
to the issues on appeal have been obtained and associated with 
the Veteran's claims file, and the appellant has not contended 
otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.     

Cause of Death 

The appellant contends that the Veteran's cause of death, 
nephritis, is due to his service.  

To establish service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed to 
it.  A service-connected disability is one which was incurred in 
or aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service- connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused by a 
disability for which service connection had been established at 
the time of death or for which service connection should have 
been established. 

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993).  

Service connection for certain diseases, including nephritis, may 
also be established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 C.F.R. 
§§3.307(a), 3.309(a).

The Veteran died in September 1990.  The death certificate lists 
the cause of death as nephritis.  At the time of his death, 
service connection was not established for any disability.  A 
review of the claims file shows the Veteran did not file any 
claims for entitlement to service connection during his lifetime.  

The Veteran's service treatment records, including the October 
1945 physical induction examination are negative for findings, 
complaints, treatment, or a diagnosis of nephritis or any kidney-
related disability.  The Veteran's processing affidavit dated in 
July 1946 demonstrates an incurrence of malaria between the dates 
of November 1945 to March 1946.     

In support of the appellant's argument, she submitted a private 
medical certification from Dr. F.G. received in May 2010, 
indicating that the Veteran was treated by Dr. C.C., who is now 
deceased, for acute nephritis in August and September 1990, prior 
to the Veteran's death.  

In an August 2007 statement, the appellant indicates that the 
Veteran sustained an injury to his head and shoulder during 
service and was treated by an American soldier; the appellant 
further states that the Veteran sought treatment at a clinic from 
"quack" doctors due to the lingering head pain and continued to 
suffer head pain until his death.  In an October 2009 statement, 
the appellant indicates that the Veteran suffered from pain in 
his head due to shrapnel that hit him during service, as well as 
from stomach pain due to malaria he suffered during service.  

A joint affidavit from D.G., Mr. E., and Mr. T., received in May 
2007, indicates the Veteran's head and left arm were wounded in 
action during service.  

In multiple affidavits received in July 2007, August 2007, and 
January 2009, D.G., the former executive officer of Squadron 268 
Unit of LGAF, who claims to have personally known the Veteran, 
reports the Veteran was not able to return to service due to his 
malaria.  D.G. further reports the Veteran did not receive 
differential pay from July 1945 through December 1945 due to an 
illness, as demonstrated by his medical certificate.  D.G. also 
reports that the Veteran was wounded in action in April 1945, and 
the injuries sustained were the primary reason he was unable to 
reenlist and continue his military service.     

In a January 2009 affidavit, Dr. F.G. reports that she treated 
the Veteran for a kidney disorder and head pain during the 
Veteran's lifetime, until she transferred him to her daughter, 
Dr. C.C., who managed the family clinic.  Dr. F.G. reports that 
her daughter, Dr. CC. continued to treat the Veteran until she 
died three years ago, indicating that Dr. C.C. signed the 
Veteran's death certificate, noting the cause of death to be 
nephritis.  Dr. F.G. further reports, prior to becoming her 
patient, the Veteran was a patient of Dr. P.A., who was a rural 
health unit doctor and physician of military personnel of World 
War II.  Dr. F.G. did not report whether or not Dr. P.A. treated 
the Veteran for any disorders, including nephritis.  

In an August 2009 letter, E.B., the daughter of the appellant and 
the Veteran, submitted a letter indicating that affidavits D.G. 
and Dr. F.G. demonstrate that the Veteran sustained a gunshot 
wound to his head during service.  E.B. further states that her 
father, died of nephritis which is acquired when an individual 
drinks dirty water from a river or brook, and that during the 
early days of service, this disease could not be properly 
diagnosed because the hospitals did not have the appropriate 
resources to examine those affected.  E.B. also states that the 
Veteran acquired nephritis during the war due to the consumption 
of "unhealthy" water and food. 

The record does not contain any objective findings indicating 
that the Veteran had symptoms referable to nephritis in service, 
nor has the appellant presented medical evidence that any disease 
or injury in service was the principal or a contributory cause of 
the Veteran's death.

The Veteran died more than 44 years after discharge from active 
service.  The Veteran's service treatment records are silent for 
any diagnosis of, or treatment for nephritis.  There is no 
evidence that the Veteran had any disease or disability during 
service that could be related to the cause of his death.  There 
are no allegations of  continuity of symptoms from service that 
are related to the principal or contributory cause of the 
Veteran's death.  Additionally, the appellant has not presented 
medical evidence of a nexus between the Veteran's service and the 
cause of death.  In this regard, the Board recognizes that Dr. 
F.G. reports she treated the Veteran for a kidney disorder during 
his lifetime, until she transferred him to her daughter, Dr. 
C.C., who signed the Veteran's death certificate, noting the 
cause of death to be nephritis.  However, Dr. F.G.'s statement 
only reiterates that the Veteran was treated for a kidney problem 
and subsequently died of nephritis, it does not provide a nexus 
between the Veteran's service and the cause of his death.  Thus, 
service connection must be denied.  

Although the appellant and her daughter, E.B., contend that the 
Veteran suffered from and ultimately died of nephritis, which he 
acquired during the war due to the "unhealthy" water and food 
that he consumed, lay persons are not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board further 
acknowledges the appellant's and G.B.'s lay assertions, however 
they do not outweigh the competent evidence of record, which does 
not show a relationship between the Veteran's cause of death and 
any credible disease or disability incurred in service. 

In light of the aforementioned, the Board concludes that the 
preponderance of the evidence is against the appellant's claim 
and service connection for cause of the Veteran's death must be 
denied.  

Nonservice-connected Death Pension Benefits

The appellant contends she is entitled to nonservice-connected 
death pension benefits, based on the service of her spouse, who 
died in September 1990.  

The appellant submitted a certification of the Veteran's service 
from the Armed Forces of the Philippines dated in June 2007 that 
noted the Veteran had service from July 1945 to September 1945.  

The RO requested a certification of the Veteran's service from 
the National Personnel Records Center (NPRC) in May 2007.  In 
October 2007, the NPRC certified that the Veteran had active duty 
with the Recognized Guerrillas from February 8, 1943 to March 18, 
1946.    

Service before July 1, 1946, in the organized military forces of 
the Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated July 
26, 1941, including among such military forces, organized 
guerilla forces, shall not be deemed to have been active military 
service for the purposes of nonservice-connected death pension.  
38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40.

The service department verified that the Veteran had recognized 
guerilla service from February 1943 to March 1946.  The service 
department decision on such a matter is conclusive and binding 
upon VA.  VA is prohibited from finding, on any basis other than 
a service department document, which VA believes to be authentic 
and accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992).

The law under 38 U.S.C.A. § 107(a) and the implementing 
regulation, 38 C.F.R. § 3.40, specifically excludes service such 
as the Veteran's for purposes of entitlement to nonservice-
connected death pension benefits.  Consequently, there is no 
legal basis for the appellant's claim for nonservice-connected 
death pension.  As the law is dispositive, the claim is denied 
because of lack of legal entitlement.  38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.40. 


Accrued Benefits

The appellant contends she is entitled to accrued benefits which 
the Veteran was entitled to at his death.  

Benefits to which a veteran was entitled at his death, based on 
evidence of record at the date of death, and due and unpaid for a 
period not to exceed two years prior to the last date of 
entitlement, will be paid to survivors, as provided by law.  
Applications for accrued benefits must be filed within one year 
after the date of death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

The Veteran died in September 1990.  The appellant's claim was 
not received until May 2007.  As a claim for accrued benefits was 
not filed in a timely manner, the appellant's claim must be 
denied as a matter of law.  Sabonis, 6 Vet. App. at 430.  Even if 
the claim had been received in a timely manner, there is no basis 
for allowance as there were no pending claims at the time of the 
Veteran's death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).   

ORDER

Entitlement to service connection for the cause of death is 
denied.  

Entitlement to a nonservice-connected death pension is denied.

Entitlement to accrued benefits is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


